Filed 11/3/22 In re Emely R. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 In re EMELY R., a Person                                     B316945
 Coming Under the Juvenile                                    (Los Angeles County Super.
 Court Law.                                                   Ct. No. 21CCJP05046A)



 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 ESTHER R.,

           Defendant and Appellant.
     APPEAL from the orders of the Superior Court of Los
Angeles County, Philip L. Soto, Judge. Affirmed.

     Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                              ******
      Esther R. (mother) appeals the juvenile court orders
asserting dependency jurisdiction over her newborn daughter
Emely R. (Emely), and removing Emely from her custody.
Because both orders are supported by substantial evidence, we
affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Family
      Mother has five children—Erick R., Monica R., David R.,
Ismael M., and Emely. I.D. is the father of the youngest four
children.
II.   Termination of Parental Rights over Mother’s Middle
Three Children
      In 2018, the juvenile court initially exerted dependency
jurisdiction over Monica, David, and Ismael after finding that
mother was unable to care for the children because she housed
them in a residence that was literally crawling with roaches,
coated in dirt and grime, littered with trash and un-sprung
mouse traps, and snaked throughout with electrical cords. A
psychological evaluation prepared in 2019 opined that mother




                              2
has “[l]ow-[a]verage intellectual function range” resulting in
“difficulties grasping abstract concepts” and that mother may
also be depressed. After mother failed to reunify with the
children, the juvenile court terminated her parental rights over
those children in February 2021.
III. Emely Is Born
       Eight months after her parental rights over her middle
three children were terminated, mother gave birth to Emely in
the bathroom of father’s sister’s (aunt’s) apartment. After giving
birth, mother walked out of the bathroom and handed the
newborn to the aunt. The aunt then insisted that mother and
Emely be taken to the hospital.
       Mother was not prepared to care for a newborn. While
insisting that she was "ready” to care for Emely and had supplies
necessary to care for a newborn (such as clothes, diapers and
baby food), mother did not have supplies. After nurses at the
hospital reported that mother seemed unprepared, a social
worker from the Los Angeles Department of Children and Family
Services (the Department) interviewed mother. During
interviews conducted in the days after Emely’s birth, the social
worker observed that mother gave “short,” undetailed and
unclear answers to questions, and would often stare blankly in
response to questions. When asked why she had (falsely)
represented that she had supplies for the newborn, mother just
stared back in response and gave no answer. When the social
worker observed that there was a blanket in the baby’s bassinette
that could pose a smothering hazard, mother did not remove the
blanket and instead just sat there; the social worker had to
remove the blanket for mother.




                                3
      Mother was living with the aunt (and the aunt’s family) for
a few months after Emely was born. Because mother was often
distracted and inattentive, the aunt would have to remind
mother to feed Emely when the aunt was not at work herself.
Mother eventually moved out of the aunt’s residence with the
baby.
      The people who knew mother best—namely, aunt and
father—unequivocally indicated their opinion that mother was
not able to take care of a newborn like Emely.
IV. The Department Files a Petition
      In November 2021, the Department filed a petition asking
the juvenile court to exert dependency jurisdiction over Emely.
In the operative first amended petition filed a few weeks later,
the Department alleged that dependency jurisdiction was
appropriate due to (1) mother’s difficulty in grasping abstract
concepts, which “limits [her] ability to provide regular and
ongoing care for [Emely] in that [mother] is unable to make
insightful and necessary decisions for the child” (such as when to
feed and change her), and which accordingly “endangers
[Emely’s] physical and emotional health and safety . . . and places
[her] at risk of serious physical harm” (thereby warranting the
exercise of jurisdiction under Welfare and Institutions Code
section 300, subdivision (b)(1)),1 and (2) mother’s exposure of
Emely’s three older siblings to a “filthy, unsanitary and
hazardous home environment” also places Emely at risk of
serious physical harm (thereby warranting the exercise of
jurisdiction under subdivision (j) of section 300).



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                4
V.     Exertion of Dependency Jurisdiction and Removal
       The juvenile court held a combined jurisdictional and
dispositional hearing in late November 2021. After the parties
argued (but submitted no further evidence), the court sustained
both allegations. The court also removed Emely from mother’s
(and father’s) custody, finding clear and convincing evidence that
placing Emely with them would “be detrimental to [Emely’s]
safety, protection, [and] physical [and] emotional well-being” and
that there was “no reasonable means to keep the child safe
without removal.”
VI. Appeal
       Mother filed this timely appeal.
                            DISCUSSION
       Mother argues that the juvenile court erred (1) in asserting
dependency jurisdiction over Emely because neither allegation
supporting jurisdiction is supported by sufficient evidence, and
(2) in removing Emely from her custody because that order was
also not supported by sufficient evidence. We review a juvenile
court’s finding of dependency jurisdiction for substantial
evidence, asking whether the record—when viewed as a whole
and drawing all inferences in support of the court’s finding—
contains “‘“sufficient facts to support [that] finding.”’” (In re I.J.
(2013) 56 Cal.4th 766, 773 (I.J.).) We review a juvenile court’s
removal finding for substantial evidence as well, but we must
find substantial evidence to support that finding by clear and
convincing evidence. (In re V.L. (2021) 54 Cal.App.5th 147, 149.)
I.     Jurisdiction
       The juvenile court upheld jurisdiction in this case on two
different grounds. With respect to the first ground, a juvenile
court is empowered to assert dependency jurisdiction over a child




                                  5
if “[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of
the failure or inability of the child’s parent . . . to adequately
supervise or protect the child.” (§ 300, subd. (b).) With respect to
the second ground, a juvenile court is empowered to assert
dependency jurisdiction over a child if (1) “[t]he child’s sibling has
been abused or neglected, as defined in subdivision (a), (b), (d), (e)
or (i)” of section 300, and (2) “there is a substantial risk that the
child will be abused or neglected” under those same subdivisions.
(§ 300, subd. (j); I.J., supra, 56 Cal.4th at p. 774.) Under both
grounds, risk of harm means just that: The juvenile court “need
not wait until a child is seriously abused or injured to assume
jurisdiction.” (In re Kadence P. (2015) 241 Cal.App.4th 1376,
1383 (Kadence P.); In re Yolanda L. (2017) 7 Cal.App.5th 987,
993.) Further, when it comes to assessing that risk, the juvenile
court may look to a parent’s past behavior as a “good predictor” of
whether the child is currently at risk. (In re T.V. (2013) 217
Cal.App.4th 126, 133; Kadence P., at pp. 1383-1384.)
        Substantial evidence supports the juvenile court’s
jurisdictional findings under both subdivisions (b) and (j) of
section 300. The record indicates that mother has been
diagnosed with having some intellectual challenges; that those
challenges prevented mother from maintaining a safe and
sanitary home for her middle three children; that those
challenges are currently preventing her from caring for Emely
because, without the social worker’s or aunt’s advice, she forgets
to feed and tend to Emely and allows her to sleep in a bassinette
that is dangerous because it contains a loose blanket; and that
Emely’s status as a newborn unable to care for herself at all
means that mother’s inability to care for Emely placed her at




                                  6
substantial risk of physical harm through malnutrition, illness or
even more dire consequences. What is more, mother is in
complete denial about her special challenges, and her denial also
places Emely at risk. Indeed, father and aunt—who have
firsthand knowledge of how mother cares for children—both
agree that mother is incapable of caring for a newborn like
Emely.
       Mother resists this conclusion with what boil down to three
arguments.
       First, mother argues that her mother’s intellectual
challenges and her “difficulty grasping abstract concepts” do not
put Emely at risk, and that the concern about the “loose blanket”
in Emely’s bassinette “is unbelievably absurd” and
“extraordinarily nitpicky” because “[e]verybody knows babies
need blankets.” We reject this argument because it ignores that
the mother’s intellectual challenges and difficulty in grasping
abstract concepts are the root cause of why mother is inattentive
and distracted, and thus unable to care for a newborn on her
own. Mother’s criticism of the Department’s concern about the
blanket, apart from being unprofessionally snide and unbecoming
of an officer of the court, is also misplaced: The Department’s
chief concern was not that mother may have unwisely placed the
blanket in the bassinette in the first place but that she made no
move to remove the blanket when advised of how unsafe it was.
And mother’s comment “everybody knows babies need blankets”
misses the mark: Everybody knows that babies also need to
ingest liquids, but that does not mean that allowing a baby to
crawl unattended alongside a swimming pool is somehow safe.
       Second, mother argues that Emely currently faces no risk
of harm because she is living in aunt’s residence, which is safe,




                                7
and because Emely’s siblings lived in a filthy house several years
earlier. We also reject this argument. It ignores aunt’s report
that mother moved away prior to the jurisdictional and
dispositional hearing. And even if mother moved back in with
aunt, aunt has a job and is not following mother around 24/7; it
only takes a moment for a newborn or infant to be placed in peril,
and mother will be spending many moments without aunt’s
assistance. Mother’s argument also ignores that the danger to
Emely does not stem from mother’s poor housekeeping skills
three years ago, but rather from mother’s fundamental inability
to remain focused enough to care for young children. That
inability most certainly poses a risk to a newborn like Emely.
        Third, mother cites precedent that she says dictates a
ruling in her favor. We disagree. She cites several cases that
upheld dependency jurisdiction but involved more egregious facts
(e.g., In re Kristin H. (1996) 46 Cal.App.4th 1635; In re Rocco M.
(1991) 1 Cal.App.4th 814), but none of these cases purported to
set the floor for finding jurisdiction, so they are not dispositive.
Mother also argues that mental illness alone is insufficient to
justify dependency jurisdiction. This is true (e.g., In re A.L.
(2017) 18 Cal.App.5th 1049-1050), but also beside the point
because there is substantial evidence in the record linking
mother’s intellectual challenges to resulting conduct that has
placed her children at risk of physical harm.
II.     Removal
        Once a juvenile court exerts dependency jurisdiction over a
child, it may remove the child from her parent only if it finds, by
clear and convincing evidence, that (1) “[t]here is or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the [child] if the [child] were




                                 8
returned home,” and (2) “there are no reasonable means” short of
removal “by which the [child’s] physical health can be protected.”
(§ 361, subd. (c)(1).)
       Substantial evidence supports the juvenile court’s removal
finding. To begin with, the record contains substantial evidence
to support a finding, by clear and convincing evidence, that
Emely would face a substantial danger to her physical well being
if not removed from mother because mother’s intellectual
challenges placed her middle three children in harm’s way and
because mother appears to be suffering from the same
inattentiveness vis-à-vis Emely. Further, the record contains
substantial evidence to support a finding, by clear and convincing
evidence, that no reasonable means short of removal could
protected Emely. Citing In re Henry V. (2004) 119 Cal.App.4th
522, 529-530 (Henry V.), and In re Basilio T. (1992) 4 Cal.App.4th
155, 171-172 (Basilio T.), mother urges that unannounced visits
or in-home assistance might suffice or that the danger in this
case is not sufficiently “extreme.” We disagree that unannounced
visits would suffice, because unannounced visits would not
protect Emely unless they occurred all the time because Emely,
as a newborn, would be in jeopardy whenever she was left alone
in mother’s care. Periodic check-ins might come too late. (Cf.
Henry V., at pp. 529-530 [unannounced visits may be a viable
alternative to check on bruises due to excessive child discipline,
at least where discipline is a one-time incident and the parent
has embraced counseling].) In-home assistance is also not a
feasible option. That is because protecting against mother’s
inattentiveness and distraction would necessitate around-the-
clock assistance seven days a week, something no court has yet
mandated as a prerequisite to removal. And the danger in this




                                9
case is sufficiently extreme because the danger to Emely comes
from her being so helpless as an infant that mother’s failure to
feed her or to respond to dangers places Emely in peril whenever
someone is not watching mother watch Emely. (Cf. Basilio T., at
pp. 171-172 [children not in danger due to two incidents of
domestic violence by parents occurring out of the children’s
presence].)
       Mother musters two arguments in response. First, she
argues that Emely was “fine” in the care of mother and aunt,
“with Department oversight.” This argument ignores that
mother is no longer living with aunt and, as noted above, that
aunt’s absence while working and tending to her own life leaves
Emely unprotected. Second, mother accuses the juvenile court of
embarking upon a “breathtaking verbal barrage” because it
presented mother with her options going forward in stark terms:
Give up your children to adoption, take reunification seriously
and get them back, or fail to take reunification seriously and face
losing her parental rights. We see nothing problematic about the
court’s underlying message. Mother’s accusation that the court
treated termination of mother’s parental rights over Emely as a
“fait accompli” utterly ignores the trial court’s statement to
mother that it was “going to give [mother and father] all of the
services [the court] can give on a no-, or low-cost basis to try and
get the baby back to you.”




                                 10
                        DISPOSITION
     The orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                11